DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

               NICHOLAS GARNSEY and NICHOLE GARNSEY,
                             Appellants,

                                      v.

   FIRST PROTECTIVE INSURANCE COMPANY d/b/a FRONTLINE
                        INSURANCE,
                          Appellee.

                                No. 4D19-3961

                                [June 4, 2020]

   Appeal of a nonfinal order from the Circuit Court for the Nineteenth
Judicial Circuit, St. Lucie County; Barbara W. Bronis, Judge; L.T. Case
No. 562019CA001523.

   Earl I. Higgs Jr. of Higgs Law, P.A., Orlando, for appellants.

   Jay M. Levy and Ryan L. Marks of Jay M. Levy, P.A., Miami, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GERBER and KUNTZ, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.